DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-10 have been examined. 
Claims 11-23 have been withdrawn by the Applicant. 
Response to Arguments
Applicant's arguments filed on 12/14/2020 have been fully considered but they are not persuasive.
With respect to U.S.C. 101 rejection, Applicant is of the opinion that claims are not directed to an abstract idea and amount to a technical improvement in the technical filed of source computing. However, Examiner respectfully disagrees. 
Claims continue to be directed towards access control process. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements of mathematical operations do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).
With respect to U.S.C. 112(a) rejection, Applicant is of the opinion that paragraphs 0048, 0075 and 116-117 discloses the limitations. However, Examiner respectfully disagrees. 
The specification is silent with respect to any algorithm or flow chart to describe how to perform logically isolation, directing and enabling. The cited paragraph describing the claimed language but does not describe how these steps/functions are implemented. 
With respect to 112(b) rejection, Applicant states that claim 1 is amended recite “receiving a controlled content through the host device” However, claim is not positively recited receiving step.
With respect to claim 6, applicant is of the opinion that claim is amended to overcome the rejection. However, Examiner respectfully disagrees. Claim is still describing the host device and therefore indefinite because host device is not part of the secure computing module claimed.
With respect to U.S.C. 103 rejection, Applicant is of the opinion that prior art fail to teach “a process logically isolates the memory that cannot assessed from the outside. Further, the processor of the secure module does not appear to be operably couple between the secure interface 18 and the memory 22. However, Examiner respectfully disagrees. 
Firstly, Hasegawa discloses: wherein the processor is operably coupled between the host interface and the memory and the processor logically isolates at least some of the memory from access by the host device and enabling controlled content received through the host device (See paragraph 0041, 0068-0069 Fig 1). 
Secondly, specification is silent with respect to amended claim limitation “wherein the processor is operably coupled between the host interface and the memory”.
Thirdly, Hasegawa discloses secure module comprises a processor 21, memory 22 and communication mean 23. The memory 22 cannot be accessed from outside (See paragraph 0041). The data is only access by the processor21. Any information read and write on memory is controlled by the processor. Therefore, processor is coupled between interface and memory. 
The following assertions of fact have gone unchallenged as stated in the office action mail on 09/17/2020 and are considered admitted prior art: 
asymmetric encryption
radio frequencies, infrared frequencies, 802.1 a/b/g/n type wireless connections, BLUETOOTH®, RFID, WiFi, WiMax.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
In the instance case, claims 1-10 are directed to a secure computing module comprising processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed to access control process which is an abstract idea. Specifically, the claims recite “generate a secure signature for a message…; direct the host device to communicate the financial transaction details…; and enable controlled content received…” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for generating a digital signature, sending the digital signature to a financial organization and controlling the content which is process deals with commercial or legal interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed toward cryptographic operations i.e. digital signature which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, processor, memory, host interface and a host 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 
Dependent claim further describes the abstract idea of access control process. The dependent claim does not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claim is also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “logically isolates at least some of the memory from access by the host device”; “direct the host device to communicate the financial transaction details and the secure digital signature to a financial organization”; “enable controlled content received through the host device” However, specification is silent with respect to any algorithm or flow chart to describe how to perform logically isolation, directing and enabling.
Specification discloses (See publication paragraph 0048, 0075 and 116-117) the language of the limitation but do not describe how these functions are implemented.
Claim 1 recites “wherein the processor is operably coupled between the host interface and the memory” however, specification does not disclose this limitation.
Specification discloses: The processor 220 may logically isolate some or all of the memory 230 from access by the processor 502 in the host device 110. In other words, the host interface 202 might not be able to communicate with the memory 230 
Claim 1 recites “computing instructions configured to instruct the processor to: …” the specification is silent with respect to any flow chart or algorithm to describe how instructions are configured. Claims 3, 7 and 10 have the same language and rejected under same analysis.
Claims 2-10 are also rejected as each depends from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements/functions, such omission amounting to a gap between the elements/functions.  See MPEP § 2172.01.  The omitted element is: receiving a controlled content.
Claim 6 recites “selected from the group consisting of cell phones, smartphone, pagers, personal Digital Assistants, handheld computing platforms, wrist-worn computing systems, mobile computing system and desktop computing system” the scope of the claim is unclear because host device is not a part of the secure computing module as claimed in claim 1. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”).
Claims 2-10 are also rejected as each depends from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (US 20090030842) in view of Hasegawa (US 20050097524).
With respect to claim 1 Hoffman discloses:
generate a secure digital signature for a message including financial transaction details (See paragraph 0055-0057); 
direct the host device to communicate the financial transaction details and the secure digital signature to a financial organization associated with a user of the secure computing module (See paragraph 0056-0058); 
enabling controlled content received through the host device (See paragraph 0059); 
Hoffman does not explicitly disclose: wherein the processor is operably coupled between the host interface and the memory, the processor logically isolates at least some of the memory from access by the host device. 
Hasegawa discloses: a processor, host interface, a memory wherein the processor is operably coupled between the host interface and the memory and the processor logically isolates at least some of the memory from access by the host device and enabling controlled content received through the host device (See paragraph 0068-0069 Fig 1). Therefore, it would have been obvious to one of the ordinary skill in the art the time invention was made to modify the Hoffman reference with the Hasegawa reference in order to provide security during execution of content.
In addition with respect to “logically isolates at least some of the memory from access by the host device”, “to communicate the financial transaction details and the secure digital signature to a financial organization associated with a user of the secure computing module” these are intended use languages and do not have patentable weight. According to MPEP § 2103 I C language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).

With respect to claim 2, Hoffman in view of Hasegawa discloses all the limitations as described above. Hoffman further discloses: wherein the secure digital signature comprises a secure hash function generated using a secret key on a message comprising the financial transaction details and a transaction number identifier (See paragraph 0055-0056 and 0061-0063).

With respect to claim 3, Hoffman in view of Hasegawa discloses all the limitations as described above. Hoffman further discloses: encrypt the financial transaction details, the secure digital signature, or combination thereof in isolation from the host device and prior to directing the host device to communicate the financial transaction details and the secure digital signature (See paragraph 0035, 0056 and 0061-0063).

With respect to claim 4, Hoffman in view of Hasegawa discloses all the limitations as described above. Hoffman further discloses: wherein the encryption is performed with a symmetric encryption process using a secret key known by the secure computing module and the financial organization associated with the user (See paragraph 0035, 0056 and 0061-0063).

With respect to claim 5, Hoffman in view of Hasegawa discloses all the limitations as described above. Hoffman further discloses: wherein the encryption is performed (See paragraph 0035, 0056 and 0061-0063). Hoffman in view of Hasegawa does not explicitly discloses asymmetric encryption process is used. Examiner Takes Official 

With respect to claim 6, Hoffman in view of Hasegawa discloses all the limitations as described above. Hoffman further discloses: wherein the host device is selected from the group consisting of cell phones, smartphones, pagers, Personal Digital Assistants, handheld computing platforms, wrist-worn computing systems, mobile computing systems, and desktop computing systems (See paragraph 0032).

With respect to claim 7, Hoffman in view of Hasegawa discloses all the limitations as described above. Hasegawa discloses: decrypt the controlled content for use by the host device (See paragraph 0068-0069).

With respect to claim 8, Hoffman in view of Hasegawa discloses all the limitations as described above. Hoffman further discloses: a proximate-field wireless communicator operably coupled to the processor and configured for communication with another secure computing module associated with another host device when within a proximate-field range of the other secure computing module (See paragraph 0036-0037).

With respect to claim 9, Hoffman in view of Hasegawa discloses all the limitations as described above. Hoffman further discloses: a proximate-field wireless communicator 

With respect to claim 10, Hoffman in view of Hasegawa discloses all the limitations as described above. Hoffman further discloses: use the proximate-field wireless communicator to communicate the financial transaction details and the secure digital signature to the other secure computing module. (See paragraph 0036-0037 and 0056-0058).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685